DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Graham, US Patent No. 5,351,428 in view of Wood Jr. et al., hereafter Wood, US Patent Publication No. 2015/0135575 in view of Schwark, US Patent Publication No. 2018/0051967.
Regarding claim 1, Graham discloses a modular barrel system (shown in figure 2 for example) for firearm, comprising: a first firearm barrel segment (The limitation of a “barrel segment” is a broad limitation that does not specifically limit the interpretation of the structure to a single element similar to a limitation like “barrel portion”. Interpretation of a “barrel 
	Thus it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Graham to have upset portions with a locking mechanism similar to that as taught by Wood in order to enable quick attachment and removal of accessories on gun barrels having threaded from ends preferably without the need for tools to hold the firearm or turn the accessory as taught by Wood in [0004] and to ensure the barrel segments or firearm accessories do not loosen or unthread by accident and cause a safety issue or loss of firearm parts.
Further regarding claim 1, Graham as modified by Wood is silent as to the internal structure of the axial bore of the segments. Nonetheless, Schwark teaches that it is well known for a barrel to have rifling in [0022].
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Graham to have a rifled barrel similar to that as taught by Schwark in order to impart spin on a projectile fired through the barrel such that the projectile is stabilized and accuracy is increased as taught by Schwark [0022]
Regarding claim 2, Graham as modified by Wood and Schwark further discloses the first firearm barrel segment is operable in a short barrel configuration when the second firearm 
Regarding claim 3, Graham as modified by Wood and Schwark further discloses the first and third threaded elements are male threaded elements having an external helical thread and the second threaded element is a female threaded element having an internal helical thread (Graham, shown in figure 4, ends of 3 and 2 have male threaded ends and also shown in figure 4, 4 has a female end with internal threads)
Regarding claim 4, Graham as modified by Wood and Schwark further discloses the distal end of the second firearm barrel segment has a fourth threaded element (as show in figure 2 for example, end of 2 is threaded to receive additional segment 1).
Regarding claim 5, Graham as modified by Wood and Schwark further discloses the fourth threaded element is a male threaded element (Graham, distal end of 2 as in figure 2 is a male threaded connection) configured to attach one or both of a firearm accessory device and a third firearm barrel segment to the second firearm barrel segment (Graham, male threaded connection of 2 is configured to receive one of a firearm accessory and/or barrel segment as illustrated by segment 1)
Regarding claim 6, Graham as modified by Wood and Schwark further discloses a third firearm barrel segment (Graham, 1) comprising a tubular member having an axial bore (Graham figure 2), a proximal end, and a distal end; and the proximal end of the third firearm barrel 


	Regarding claim 9, Graham as modified by Wood and Schwark further discloses a key member (Wood [0030] teaches a user’s finger or other object to retract the pin, thus the “other object” is broadly, yet reasonably a key) having a shaft portion slidably received in the first axially- extending groove for manually urging the locking bar out of the first axially-extending groove against the urging of the spring member to permit the first and second firearm barrel segments to rotate with respect to each other (Wood [0030] teaches retracting the locking bar and unlocking the barrel segments such that rotation is permitted).

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham as modified by Wood and Schwark in view of Smith, US Patent No. 5,600,912.
Regarding claims 11 and 12, Graham as modified by Wood and Schwark discloses the claimed invention except for a wrap of carbon fiber composite around the barrel segments. Nonetheless, Smith teaches a barrel 12 wrapped with a plurality of carbon fibers 18 in a polymer matrix 16. 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Graham to have a carbon fiber wrapping similar to that as taught by Smith in order to reduce barrel weight with maximum projectile control and 
Regarding claim 13, Graham as modified by Wood, Schwark and Smith further discloses rifling (as taught by Schwark above) in the axial bore of each of the first and second firearm barrel segments (Graham as modified by Schwark above discloses rifling in at least the first and second firearm barrel segments) comprising a plurality of helical grooves (it is well known in the art that rifling grooves are a plurality of helical grooves in a barrel) and wherein the plurality of helical grooves of the first firearm barrel segment are continuous and aligned with the plurality of helical grooves of the second firearm barrel segment at a joint between the first firearm barrel segment and the second firearm barrel segment when the first and second firearm barrel segments are assembled together (Graham as modified by Schwark discloses a barrel with rifled segments, Graham as modified by Wood discloses an indexing and locking feature for the barrel segments, therefore one of ordinary skill in the art would have seen it as obvious to ensure that the rifling of the barrel segments is properly clocked with the indexing/locking feature such that the grooves are aligned when the barrel segments are assembled in order to ensure proper functioning and accuracy of the assembled barrel). 

Claims 10, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham as modified by Wood and Schwark in view of Stewart, US Patent No. 9,227,250.
Regarding claim 10, the method of forming the device is not germane to the issue of patentability of the device/apparatus itself. Nonetheless, Graham as modified by Wood and Schwark discloses the structure which meets the limitations, as stated above, and the method 
 Regarding claims 14, 16 and 19, the method steps are obvious since such would have been an obvious manner of forming the barrel segments of Graham. Furthermore, Stewart provides a clear teaching of how to form a barrel from a monolithic stock and it would have been obvious to one of ordinary skill in the art to form the barrel segments of Graham similar to that as taught by Stewart.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham as modified by Wood and Schwark and Smith in view of Stewart.
Regarding claim 15, the method step is obvious since such would have been an obvious manner of forming the barrel segments of Graham as modified by Smith. Furthermore, Stewart provides a clear teaching of how to form a barrel from a monolithic stock and it would have been obvious to one of ordinary skill in the art to form the barrel segments of Graham similar to that as taught by Stewart.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham as modified by Schwark and Wood in view of Stewart.
Regarding claim 20, the method steps are obvious since such would have been an obvious manner of forming the barrel segments of Graham as modified by Wood. Furthermore, Stewart provides a clear teaching of how to form a barrel from a monolithic stock and it would .


Response to Arguments
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that Graham does not have any externally upset portions as called for by claim 1, the Examiner is not persuaded. As stated in the rejection above, Graham is not relied upon to teach or disclose externally upset portions. Rather, Wood Jr. is relied upon to teach integral externally upset portions.
In response to the applicant’s argument that Wood Jr. is intended to replicate the threaded end of a firearm and allow accessories to be attached or removed in the field, the Examiner is not persuaded. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Wood Jr. is not being bodily incorporated as a structure which allows for attachment of accessories to the threaded end of a firearm barrel. Instead, Wood Jr. is being relied upon to teach a structure which can be incorporated with a threaded barrel segment which provides a locking structure between the barrel segment and an adjacent barrel segment or component which mates with the threads of the first barrel segment such that the two segments can be quickly changed or disconnected from one another.
In response to the applicant’s argument that Graham as modified by Wood Jr. and in view of Schwark does not teach or suggest a first or second integral externally upset portion as in claim 1 as amended, the Examiner disagrees. As stated in the rejection above, the term “integral” does not specifically require the barrel and upset portion to be a single piece of metal as is being argued and similar to what is shown in the applicant’s drawings. Instead, when “integral” is given the broadest reasonable interpretation, the term can mean an essential or fundamental component, parts that are supplied or combined to make a whole structure, or having all the parts to be complete, just to give a few examples of broad, yet reasonable definitions. These definitions are not all encompassing of the breadth of the term “integral” but are used to illustrate how “integral” does not limit the claimed structure in the manner being argued. 
Furthermore, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). As stated in the rejection above, the barrel and upset portion (12) of is made integral by the fastening components in order to securely hold the assembly together such that 

Conclusion
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641